Title: From John Adams to C. W. F. Dumas, 2 March 1782
From: Adams, John
To: Dumas, Charles William Frederic



Amsterdam March 2. 1782
Sir

I have recd yours of 25 Ult and that of 26, and this moment that of 1. March.
Projet
Suppose you dismiss your Chambers and invite Madame and Mademoiselle Dumas to remove with you, into my House. In the first Place, is there Room enough in the House for your Family and mine? 2dly how many servants must there be, in order to keep house together, in such a manner? If Madame Dumas would be so good as to take upon herself the Trouble of the oversight of such a Family, she might nevertheless find time to make an Excursion to the Farm in Guelderland, with mademoiselle in summer.
As to the Furniture I would have you buy the Fourneau, but the other Things, I believe not! I would not have any Thing laid out in Repairs of the House, nor shall I have occasion for much additional Furniture. I must make it do, with what I have.
There is good News from Guelderland. American Independence has been agitated there, and very favourably considered rather put off, in complaisance to the maritime Provinces.
This People Six months hence will be astonished that they did not acknowledge American Independence 6 Months ago. English Politicks have ruined their own Empire, and come much too near ruining Holland too. Let Holland acknowledge American Independence and then see, how soon the whole armed Neutrality will acknowledge it too, by inviting Congress or its Ministers to Vienna to make Peace. I wish you Joy of the Capture of Minorca, and that it may be soon followed by that of Gibraltar.

Adieu

